                                                                                                                                Rev. 12/01/19
                                                           LOCAL BANKRUPTCY FORM 3015-1

                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                                                        CHAPTER 13
Attikis J Davis                                                               CASE NO.   5-21-01355
Kellie Davis
                                                                                ORIGINAL PLAN
                                                                                  AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)
                                                                                Number of Motions to Avoid Liens
                                                                                Number of Motions to Value Collateral

                                                                     CHAPTER 13 PLAN

                                                              NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is checked as
“Not Included” or if both boxes are checked or if neither box is checked, the provision will be ineffective if set out later in the plan.

1     The plan contains nonstandard provisions, set out in § 9, which are not included             Included             Not Included
      in the standard plan as approved by the U.S. Bankruptcy Court for the Middle
      District of Pennsylvania.
2     The plan contains a limit on the amount of a secured claim, set out in § 2.E,                Included             Not Included
      which may result in a partial payment or no payment at all to the secured
      creditor.
3     The plan avoids a judicial lien or nonpossessory, nonpurchase-money security                 Included             Not Included
      interest, set out in § 2.G.

                                              YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely written objection. This plan may
be confirmed and become binding on you without further notice or hearing unless a written objection is filed before the deadline
stated on the Notice issued in connection with the filing of the plan.


1.         PLAN FUNDING AND LENGTH OF PLAN.

           A.          Plan Payments From Future Income


                       1. To date, the Debtor paid $ (enter $0 if no payments have been made to the Trustee to date). Debtor shall pay to
                       the Trustee for the remaining term of the plan the following payments. If applicable, in addition to monthly plan
                       payments, Debtor shall make conduit payments through the Trustee as set forth below. The total base plan is
                       $186,000.00, plus other payments and property stated in § 1B below:

      Start                  End                                Plan                Estimated          Total                 Total
      mm/yy                 mm/yy                             Payment                Conduit          Monthly              Payment
                                                                                    Payment           Payment              Over Plan
                                                                                                                             Tier
1                     60                                                 3,100.00           0.00          3,100.00                 186,000.00




                                                                                                   Total Payments:               $186,000.00

                       2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a different
                       payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing, to adjust the conduit
                       payments and the plan funding. Debtor must pay all post-petition mortgage payments that come due before the
                       initiation of conduit mortgage payments.
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

          Case 5:21-bk-01355-MJC                           Doc 26 Filed 07/15/21 Entered 07/15/21 16:05:46                     Desc
                                                           Main Document     Page 1 of 5
                                                                                                                                    Rev. 12/01/19

                       3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of the plan.

                       4. CHECK ONE:            Debtor is at or under median income. If this line is checked, the rest of § 1.A.4 need not be
                                              completed or reproduced.

                                                 Debtor is over median income. Debtor estimates that a minimum of $0.00 must be paid to
                                              allowed unsecured creditors in order to comply with the Means Test.


           B.          Additional Plan Funding From Liquidation of Assets/Other

                       1. The Debtor estimates that the liquidation value of this estate is $120,260.19. (Liquidation value is calculated as
                          the value of all non-exempt assets after the deduction of valid liens and encumbrances and before the deduction
                          of Trustee fees and priority claims.)

                       Check one of the following two lines.

                           No assets will be liquidated. If this line is checked, the rest of § 1.B.2 and complete § 1.B.3 if applicable

                           Certain assets will be liquidated as follows:

                       2. In addition to the above specified plan payments, Debtor shall dedicate to the plan proceeds in the estimated
                          amount of $ from the sale of property known and designated as . All sales shall be completed by . If the
                          property does not sell by the date specified, then the disposition of the property shall be as follows:


                       3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows:


2.         SECURED CLAIMS.

           A.          Pre-Confirmation Distributions. Check one.

                None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

           B.          Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other Direct Payments by
                       Debtor. Check one.

                None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

                Payments will be made by the Debtor directly to the creditor according to the original contract terms, and without
                 modification of those terms unless otherwise agreed to by the contracting parties. All liens survive the plan if not
                 avoided or paid in full under the plan.

        Name of Creditor                                        Description of Collateral                Last Four Digits of Account Number
Aes Members 1st Fcu       2014 Ford F150 89500 miles                                                     0001
Bridgecrest               2015 Audi A8 71200 miles                                                       8901
Bridgecrest               2014 Volkswagen Passat 117000 miles                                            2001
                          229 Evergreen Ct. Saylorsburg, PA 18353 Monroe
Fifth Third Bank          County                                                                         0684
                          3005 Kenneth Drive Bartonsville, PA 18321 Monroe
Ocwen Loan Servicing, LLC County                                                                         2542

     C.          Arrears (Including, but not limited to, claims secured by Debtor’s principal residence). Check one.
                None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.

     D.          Other secured claims (conduit payments and claims for which a § 506 valuation is not applicable, etc.)

                                                                                2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

          Case 5:21-bk-01355-MJC                           Doc 26 Filed 07/15/21 Entered 07/15/21 16:05:46                         Desc
                                                           Main Document     Page 2 of 5
                                                                                                                                Rev. 12/01/19
                None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

           E.          Secured claims for which a § 506 valuation is applicable. Check one.

                None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.

                Claims listed in the subsection are debts secured by property not described in § 2.D of this plan. These claims will be paid
                 in the plan according to modified terms, and liens retained until the earlier of the payment of the underlying debt
                 determined under nonbankruptcy law or discharge under §1328 of the Code. The excess of the creditor’s claim will be
                 treated as an unsecured claim. Any claim listed as “$0.00” or “NO VALUE” in the “Modified Principal Balance”
                 column below will be treated as an unsecured claim. The liens will be avoided or limited through the plan or Debtor will
                 file an adversary or other action (select method in last column). To the extent not already determined, the amount, extent
                 or validity of the allowed secured claim for each claim listed below will be determined by the court at the confirmation
                 hearing. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid, payments on the claim
                 shall cease.

                                                                                     Value of                                        Plan,
                                                                                    Collateral        Interest     Total          Adversary
        Name of Creditor                        Description of Collateral
                                                                                    (Modified           Rate      Payment          or Other
                                                                                    Principal)                                      Action
                                                                                ?CHOOSE(C13:Ba
                                                                                       lance0,'$' &
                          3005 Kenneth Drive Bartonsville,                       FmtN2(C13:Balan
Ocwen Loan Servicing, LLC PA 18321 Monroe County                                 ce),'NO VALUE')?           2%      $1,650.13         Plan

           F.          Surrender of Collateral. Check one.

                None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

           G.          Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check one.

                None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

3.          PRIORITY CLAIMS.

           A.          Administrative Claims

                       1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States Trustee.

                       2. Attorney’s fees. Complete only one of the following options:

                              a.       In addition to the retainer of $ 1,500.00 already paid by the Debtor, the amount of $ 3,000.00 in the
                                       plan. This represents the unpaid balance of the presumptively reasonable fee specified in L.B.R.
                                       2016-2(c); or

                              b.       $       per hour, with the hourly rate to be adjusted in accordance with the terms of the written fee
                                       agreement between the Debtor and the attorney. Payment of such lodestar compensation shall require a
                                       separate fee application with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

                       3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                                 Check one of the following two lines.

                None. If “None” is checked, the rest of § 3.A.3 need not be completed or reproduced.

           B. Priority Claims (including, certain Domestic Support Obligations)


           Allowed unsecured claims, entitled to priority under § 1322(a) will be paid in full unless modified under § 9.

                                                                            3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

          Case 5:21-bk-01355-MJC                           Doc 26 Filed 07/15/21 Entered 07/15/21 16:05:46                      Desc
                                                           Main Document     Page 3 of 5
                                                                                                                                 Rev. 12/01/19

                Name of Creditor                                                 Estimated Total Payment
Pennsylvania Department Of Revenue                                                        $1,193.46

           C. Domestic Support Obligations assigned to or owed to a governmental unit under 11 U.S.C. §507(a)(1)(B). Check
              one of the following two lines.

               None. If “None” is checked, the rest of § 3.C need not be completed or reproduced.

4.         UNSECURED CLAIMS

           A. Claims of Unsecured Nonpriority Creditors Specially Classified.
              Check one of the following two lines.

               None. If “None” is checked, the rest of § 4.A need not be completed or reproduced.

           B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds remaining after payment of
              other classes.

5.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the following two lines.

               None. If “None” is checked, the rest of § 5 need not be completed or reproduced.

6.         VESTING OF PROPERTY OF THE ESTATE.

           Property of the estate will vest in the Debtor upon

           Check the applicable line:

                  plan confirmation.
                  entry of discharge.
                  closing of case.


7.         DISCHARGE: (Check one)

               The debtor will seek a discharge pursuant to § 1328(a).
               The debtor is not eligible for a discharge because the debtor has previously received a discharge described in § 1328(f).


8.         ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the Trustee will treat the claim as
allowed, subject to objection by the Debtor.




                                                                        4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

          Case 5:21-bk-01355-MJC                           Doc 26 Filed 07/15/21 Entered 07/15/21 16:05:46                      Desc
                                                           Main Document     Page 4 of 5
                                                                                                                             Rev. 12/01/19
Payments from the plan will be made by the Trustee in the following order:
Level 1:
Level 2:
Level 3:
Level 4:
Level 5:
Level 6:
Level 7:
Level 8:

If the above Levels are filled in, the rest of § 8 need not be completed or reproduced. If the above Levels are not filled-in, then the
order of distribution of plan payments will be determined by the Trustee using the following as a guide:

Level 1:         Adequate protection payments.
Level 2:         Debtor's attorney's fees.
Level 3:         Domestic Support Obligations.
Level 4:         Priority claims, pro rata.
Level 5:         Secured claims, pro rata.
Level 6:         Specially classified unsecured claims.
Level 7:         Timely filed general unsecured claims.
Level 8:         Untimely filed general unsecured claims to which the Debtor has not objected.

9.          NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision placed elsewhere in the plan is void.
(NOTE: The plan and any attachment must be filed as one document, not as a plan and exhibit.)

Dated:        July 15, 2021                                                 /s/ Victoria A. Strunk
                                                                            Victoria A. Strunk 207489
                                                                            Attorney for Debtor

                                                                            /s/ Attikis J Davis
                                                                            Attikis J Davis
                                                                            Debtor

                                                                            /s/ Kellie Davis
                                                                            Kellie Davis
                                                                            Joint Debtor

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also certifies that this plan contains
no nonstandard provisions other than those set out in § 9.




                                                                        5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

           Case 5:21-bk-01355-MJC                          Doc 26 Filed 07/15/21 Entered 07/15/21 16:05:46                  Desc
                                                           Main Document     Page 5 of 5
